             Case MDL No. 2978 Document 49 Filed 12/11/20 Page 1 of 2




                    BEFORE THE UNITED STATES JUDICIAL PANEL
                         ON MULTIDISTRICT LITIGATION


IN RE: HOTEL BOOKING ADA LITIGATIONS                                  MDL No. 2978



   PLAINTIFF’S RESPONSE TO HOTELS AND STUFF’s SUPPLEMENTAL BRIEF

       Plaintiff, by and through undersigned counsel, hereby submits this Response to the

Supplemental Brief filed by Hotels And Stuff, Inc. (“Hotels and Stuff”).

       Hotels and Stuff and its attorney, John Allen Roth, filed a non-sensical brief that amounts

to nothing more than gibberish.

       Attorney Roth indicates that he is representing Hotels and Stuff “pro bono”, thus raising

the question of whether Hotels and Stuff is even aware that Roth is continuing this action.

Indeed, Roth’s conduct in this matter is consistent with the misconduct for which the

Pennsylvania Bar association disciplined him on multiple occasions - namely acting without

authority.

       The fact remains that Hotels and Stuff is not a defendant and not a party. Nevertheless,

attorney Roth continues to file in this and other actions by adding cases from other jurisdictions.

       Moreover, it is clear that Roth never conferred with any attorney representing any

defendant in any of those cases, a brazen violation of the local rules of every jurisdiction in

which he files this action. To date, none of the many defendants have joined Mr. Roth or Hotels

and Stuff in their motions.

       In short, Mr. Roth is a pure nuisance and must be sanctioned.




                                                  1
Case MDL No. 2978 Document 49 Filed 12/11/20 Page 2 of 2




                                    Respectfully submitted,

                                    By: /s/ Thomas B. Bacon
                                    Thomas B. Bacon, P.A.
                                    644 N. McDonald Street
                                    Mt. Dora, FL 32757
                                    tbb@thomasbaconlaw.com
                                    954-478-7811




                           2
